Citation Nr: 0708535	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1955 through 
November 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDING OF FACT

The veteran does not currently have residuals of a right knee 
injury which is related to service.


CONCLUSION OF LAW

Residuals of a right knee injury was not incurred in, or 
related to active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until November 2006.  Despite the 
untimely notice provided to the veteran concerning these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board concludes below that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in June 2003, (prior to the August 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board notes that despite the RO's attempts to obtain the 
veteran's service medical records, those records are 
unavailable for review.  When service medical records are 
lost or missing, the VA has a heightened obligation to 
satisfy the duty to assist.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Board 
informed the veteran of its difficulty in locating the 
service medical records and essentially told the veteran to 
submit any service medical records in his possession by 
letter dated January 2004. 

The Board further notes that the veteran's available service 
personnel records have been obtained.  The veteran was also 
provided with a VA examination of the right knee.  
Additionally, the veteran submitted numerous statements, as 
well as statements from his wife and mother-in-law regarding 
his condition.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The veteran contends that his right knee condition is the 
result of an injury sustained during service, and that he was 
discharged as a result of that injury.

As discussed above, the veteran's service medical records are 
unavailable for review.  The veteran did, however, submit a 
copy of his enlistment examination, dated November 1955, 
showing a normal right knee.

The veteran indicated treatment by a private physician.  
However, in his notice of disagreement, the veteran indicated 
that he tried to get his file from the private physician who 
treated him for his knee injury, but that the physician 
passed away.  Those records are unavailable for review.

The veteran was afforded a VA examination of the right knee 
in July 2003.  The veteran relayed a history of falling down 
a flight of steps in service, and hurting his right knee.  He 
reported that he was put on light duty for a few weeks.  The 
veteran stated that his right knee would occasionally swell 
and his doctor would drain fluid off the knee several times.  
The veteran complained that his knee hurt worse in bad 
weather, that pain occasionally prevents him from driving, 
and he cannot squat.  Upon examination, the examiner noted 
that neither knee had swelling, warmth, tenderness, crepitus, 
or effusion.  The right knee had no joint line tenderness and 
was stable.  Extension was to three degrees and flexion was 
to 138 degrees.  Gait was normal.  The examiner reviewed x-
rays and indicated that both knees were normal.  The examiner 
provided a diagnosis of intermittent right knee pain by 
history, with normal examination.

The veteran submitted statements alleging that he injured his 
knee during service and was treated for it at the base 
hospital.  The veteran also submitted statements from his 
mother-in-law and wife stating that the veteran injured his 
knee during service, that he had difficulty walking, that his 
knee was badly swollen and fluid filled, and that the veteran 
received weekly treatment for his injury.  The veteran's wife 
also indicated the veteran had a diagnosis of damaged 
cartilage and ligaments.  As lay witnesses, the veteran, his 
wife, and his mother-in-law lack the capacity to provide 
evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Thus, any statement to the effect that the 
veteran has a chronic right knee disability due to an injury 
in service cannot be considered competent medical evidence of 
a nexus to service.

While the veteran claims that he injured his knee during 
service, there is no competent medical evidence showing a 
current diagnosis for residuals of right knee injury; the VA 
examiner provided a diagnosis of a normal knee.  
Additionally, x-rays of the right knee indicated a normal 
knee.  As there is no competent evidence of a current 
disability related to service, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, service connection is not warranted, as there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims for a right 
knee disability that would give rise to a reasonable doubt in 
favor of the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of a right knee disability 
is denied.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


